Citation Nr: 0319581	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a dislocated right elbow, to include restoration 
of a 10 percent rating.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1985 to July 
1990.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The case 
was remanded by the Board in December 2002 to determine 
whether the veteran desired a Travel Board or video 
conference hearing.  A statement submitted on the veteran's 
behalf received in January 2003 indicated the veteran does 
not wish to attend a hearing.  

The Board notes that following a September 2001 rating 
decision that increased the rating for the veteran's service-
connected back disability to 20 percent, the veteran withdrew 
his claim for an increased rating for his service-connected 
back disorder.  (See Decision Review Officer Conference 
Report dated September 6, 2001).  As such, the only issue 
remaining on appeal is listed on the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The current medical evidence reveals no objective 
evidence of any functional impairment attributable to the 
service connected right elbow disorder. 

3.  There are no extraordinary factors associated with the 
service-connected right elbow disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 


CONCLUSION OF LAW

The criteria for a compensable rating for a right elbow 
disorder, to include restoration of a 10 percent rating, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, Diagnostic Codes (DC) 5205-5213 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in September 
1999, February 2000, and August 2000; statement of the case 
dated in April 2001 and supplemental statement of the case 
dated in September 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical reports dated through August 2001 and 
private clinical reports received in December 2001, has been 
obtained by the Board, and there is no specific reference to 
any other pertinent records that need to be obtained.  The 
Board notes that the September 2002 supplemental statement of 
the case notified the veteran of the provisions of the VCAA, 
and that the veteran has otherwise been notified of the type 
of information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  The veteran also essentially has 
been informed of which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with section 
5103A of this title and any other applicable provisions of 
law, will attempt to obtain on behalf of the claimant.  See 
Zeugner-Maynard v. Principi, No. 01-1738 (U.S. Vet. App. 
January 23, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Impairment of the minor and major radius resulting in 
malunion with bad alignment warrants a 10 percent rating.  
Nonunion of the upper half of the minor or major radius 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5212.   

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran sustained a fracture to the right 
elbow during service, and underwent closed reduction.  
Following service separation, service connection for a 
dislocated right elbow was granted by a September 1990 rating 
decision.  A noncompensable rating was assigned under DC 
5212.  The rating was increased to 10 percent by a September 
1997 rating decision following a September 1997 VA 
examination which revealed a small bone protrusion at the 
elbow and an indication the veteran was unable to lift more 
than five pounds.  Following the failure of the veteran to 
report to a scheduled VA examination, the rating was reduced 
to zero percent by a February 2000 rating decision.  (This 
action followed, as required by law, a decision dated in 
September 1999 notifying the veteran of the proposed rating 
reduction.)  An August 2000 rating decision added tendonitis 
to the service connected right elbow disability, but 
continued the noncompensable evaluation.  

Additional pertinent evidence includes a July 2000 VA 
examination which revealed full motion in the right elbow, 
with no warmth, erythema, or effusion.  X-rays of the right 
elbow showed evidence of tendonitis.  The assessment was 
elbow tendonitis. 

The most recent VA examination conducted in August 2001 
showed a full range of motion in this elbow.  There was no 
restricted motion, overlying skin changes or other 
abnormalities.  Pain was reported over the radial head, but 
there was no crepitus upon passive pronation and supination 
of the elbow.  There was no pain medially or over the 
condyles.  There was no varus or valgus instability at 30 
degrees of flexion, and the valgus extension overload 
examination was negative.  A positive Tinel was noted at the 
cubital tunnel and the wrist and hand examinations were 
negative.  X-rays revealed a concentrically reduced elbow 
joint with no evidence of heterotrophic ossification and no 
evidence of osteoarthritis.  The assessment was right elbow 
dislocation, but the physician who conducted this examination 
concluded that the examination of the right elbow was normal, 
with no deficits or loss of strength or neurological 
functioning.  

A report from an examination conducted by a private physician 
in October 2001 showed the veteran complaining about pain in 
the right elbow that he claimed was worsening.  The 
examination revealed tenderness to palpation of the right 
elbow.  November 2001 private clinical reports revealed 
carpal tunnel syndrome in the right hand. 

Turning to an analysis of the veteran's claim, the Board 
notes initially, with regard to the contentions raised by the 
veteran's representative in his November 2002 and January 
2003 presentations to the Board concerning the legal 
principles associated with rating reductions, that there were 
no procedural defects in the manner in which the RO reduced 
the rating for the right elbow from 10 percent to a 
noncompensable rating.  See 38 C.F.R. §§ 3.103(b)(2), 
3.344(c).  In this regard, the reduction was preceded by 
notice to the veteran and a rating decision proposing the 
reduction, and the 10 percent rating for the service-
connected right elbow disorder had not been in effect for 
five years or more.  

With regard to the propriety of the noncompensable rating 
currently assigned for the service-connected right elbow 
disorder, the most recent VA examination conducted in August 
2001 showed a full range of motion in this elbow.  There was 
no restricted motion, overlying skin changes or other 
abnormalities.  X-rays revealed no evidence of 
osteoarthritis, and the VA physician concluded that the 
examination of the right elbow was normal, with no deficits 
or loss of strength or neurological functioning.  In short, 
given the lack of any objective evidence of a current 
disability in the right elbow, a compensable rating is not 
warranted under any potentially applicable diagnostic code 
codified at DCs 5205-5213.  In making this determination, the 
Board has carefully considered the contentions and testimony 
of the veteran, particularly with regard to the claimed 
impairment due to pain.  However, the probative weight of 
this evidence is overcome by that of the most recent 
objective clinical evidence.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this regard, there is no indication that the 
carpal tunnel syndrome in the right hand is etiologically 
related to the service-connected disability.  The veteran's 
contentions asserting such an etiologic link do not represent 
probative evidence.  Espiritu,  2 Vet. App. at 492, 495 
(1992).     

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
evidence that there is any weakness, excess fatigability, or 
incoordination due to "flare-ups" of the service-connected 
right elbow disability which would warrant increased 
compensation.  As such, an increased rating under 
38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca is not 
warranted.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right elbow disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for residuals of a 
dislocated right elbow, to include restoration of a 10 
percent rating, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

